            Case 8-21-71095-ast            Doc 89-1        Filed 07/09/21     Entered 07/09/21 09:16:49


                                                  Notice Recipients
District/Off: 0207−8                     User: admin                        Date Created: 7/9/2021
Case: 8−21−71095−ast                     Form ID: pdf000                    Total: 2


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.LI.ECF@usdoj.gov
                                                                                                     TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
aty         Jackson Garvey      Sidley Austin LLP     One South Dearborn      Chicago, IL 60603
                                                                                                     TOTAL: 1
